SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

59
CAF 10-01420
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF SVETLANA SOROKINA,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JOHN MOODY, RESPONDENT-RESPONDENT.


THOMAS N. MARTIN, ROCHESTER, FOR PETITIONER-APPELLANT.

LIONEL LEE HECTOR, WATERTOWN, FOR RESPONDENT-RESPONDENT.

RUTHANNE G. SANCHEZ, ATTORNEY FOR THE CHILD, WATERTOWN, FOR NICKOLAI
M.


     Appeal from an order of the Family Court, Jefferson County (Kim
H. Martusewicz, A.J.), entered April 20, 2010 in a proceeding pursuant
to Family Court Act article 6. The order denied the petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner mother appeals from an order denying her
amended petition seeking modification of prior orders of custody and
visitation, as well as her petition alleging that the father violated
those orders. Contrary to the contention of the mother, we conclude
that the record supports the determination of Family Court that the
mother “failed to make the requisite evidentiary showing of a change
of circumstances warranting a reexamination of the existing custody
arrangement” (Matter of Jackson v Beach, 78 AD3d 1549, 1550 [internal
quotation marks omitted]). With respect to the violation petition, we
further conclude that the record is insufficient to establish that the
father wilfully violated a clear mandate of the prior orders (see
Matter of Maurice H. v Charity C., 49 AD3d 1248, 1249).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court